This cause is before the Court on appeal from an order overruling a motion to dismiss a bill of complaint in a partition suit. The question for determination is, as I see it, are the allegations of the bill of complaint sufficient to comply with Section 4997, Comp. Gen. Laws of Florida, viz.:
"Such bill must be sworn to by one or more of the complainants, and shall set forth a description of the lands or premises of which partition is prayed, by metes and bounds or other sufficient description, and shall state according to the best of the knowledge and belief of the complainants the names and places of residence of the several owners, joint tenants, tenants in common or coparceners, or other persons interested in said lands or real estate, the quantity *Page 754 
or proportionate share held by each, and such other matters, if any, as may be necessary to enable the court to adjudicate fully upon the rights and interests of the parties. But if the names, residence, quantity of interest or proportionate share of any of the owners or claimants of such lands are unknown to the complainants, then it shall be so stated in such bill, and such suit may proceed in the same manner as though such unknown persons or defendants were named in the bill."
The sworn bill of complaint states the names, ages and places of residence of all the parties. The land sought to be partitioned is described as the SW 1/4 of NE 1/4 and SW 1/4 of SW 1/4 and NW 1/4 of SE 1/4 of Section 12, Tp. 6 South, Range 21 East, containing 120 acres, more or less, and located in Bradford County, Florida. The following allegations appear:
"That the complainant as an heir of T.A. Crawford, deceased, inherited 1/12 interest in and to the hereinbefore described lands and after the purchase of the lands at the Commissioners Sale above mentioned he had a 1/11 interest in and to the above described lands; after the forfeiture and default by the defendants, Zary Crawford, Ollie Crawford Lewis, Chlorie Crawford Baxley, Spencer Crawford, Melton Crawford, Snada Crawford Hughes, Ara Crawford Wildes and Delia Crawford, and the purchase from the conveyance by T.C. Crawford to complainant the complainant claims 8/11 interest and a partial interest in 2/11 of interests which belonged to Ara Crawford Wildes and Dell Crawford, respectively; the said Odom Crawford owns a 1/11 interest subject to be forfeited by default in payment to the complainant within one year from April 12th, 1936."
The prayer of the bill is for an adjudication of the respective *Page 755 
interests of the parties in and to the lands and that a decree of partition on final hearing be entered.
While the bill of complaint cannot be considered as a model of good pleading, but considering the requirements of Section 4997,supra, and the allegations as appear in the bill, it seems that there is substantial compliance with the statute. See: Camp Phosphate Co. v. Anderson, 48 Fla. 226, 37 Sou. Rep. 722, 111 Am. St. Rep. 77.
The bill of complaint recites in addition to the above allegations an agreement between some of the parties to the suit about the lands in question and a copy of the agreement is attached, and by appropriate allegation made a part thereof. The complainant is required to establish the material allegations of the bill of complaint, and whether he relies on the signed agreement or other evidence is not material at this time and no doubt the Chancellor below entertained this exact idea in so far as it applies to this suit.
I am forced to the conclusion that the bill of complaint contained sufficient allegations to support a decree for partition and the order overruling the motion to dismiss was proper. The order appealed from should be affirmed.